             Case 2:17-cv-00902-MLC-KRS Document 93-3 Filed 08/21/20 Page 1 of 1


Mark Standridge

From:                             Mark Standridge
Sent:                             Monday, March 9, 2020 4:12 PM
To:                               James Tawney; Cody R. Rogers
Cc:                               Daisy Chaparro; Nick Nillo; Erica Reeves
Subject:                          RE: McCowan v. CLC


Alright—Mr. Moralez and either myself or Cody can be available April 21, 22, or 24.

Please let us know of dates in May when we can depose plaintiff and Glenn Walp.

Thanks,

Mark Standridge




                                                            1                         Exhibit C
